UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-1029



LARRY LAMONT BUSH,

                                              Plaintiff - Appellant,

          versus


BENNET AND NATHANS, L.L.P., a/k/a Nathans and
Biddle, L.L.P., a/k/a Bennett and Laylor,
L.L.P.; FRED W. BENNETT, attorney,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (CA-04-
3710-AMD)


Submitted:   March 28, 2005                 Decided:   April 21, 2005


Before LUTTIG, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Larry Lamont Bush, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Larry Lamont Bush appeals the district court’s order

dismissing this breach of contract action for lack of jurisdiction.

We   have    reviewed   the   record   and   find   no   reversible   error.

Accordingly, we affirm for the reasons stated by the district

court.      See Bush v. Bennet & Nathans, L.L.P., No. CA-04-3710-AMD

(D. Md. filed Nov. 29, 2004; entered Nov. 30, 2004).           We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                  AFFIRMED




                                   - 2 -